Citation Nr: 1451270	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Seth A. Director, Esquire


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 1953, May 1954 to May 1957, July 1957 to July 1963, April 1964 to April 1967, April 1967 to October 1973 and July 1975 to August 1975.  The Veteran died in January 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appellant attended a hearing in August 2012 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board observes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claim.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Regarding the cause of death determination, the RO's March 1998 notice letter did not clearly set forth the decision made nor did it provide the reasons for the RO determination.  


CONCLUSION OF LAW

The February 1998 rating decision denying entitlement to service connection for the cause of the Veteran's death did not become final.  38 U.S.C.A. §§ 5104, 7105(b)(1) (West 2002); 38 C.F.R. §§ 3.103, 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant initially sought entitlement to service connection for the cause of the Veteran's death in 1998, which was denied in a February 1998 rating decision.  The Board finds that the February 1998 rating decision did not become final.  The one-year period during which a claimant has to file a notice of disagreement (NOD) does not begin to run until the date the notice of the claim denial is mailed to the claimant.  38 U.S.C.A. §§ 7105(b)(1).  As such, a claim will be considered to be pending if the VA has failed to notify the claimant of the denial or his or her right to appeal.  Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009) (citing Cook v. Principi, 318 F.3d 1334, 1340 (Fed.Cir. 2002) (en banc)).  Such a pending claim can be addressed when a subsequent claim for the same disability is adjudicated by the VA.  Adams, 318 F.3d at 1340 (citing Myers v. Principi, 16 Vet. App. 228, 236 (2002)).  The record on appeal does not contain evidence showing that the appellant was provided a copy of the February 1998 rating decision, or was otherwise notified of the RO's decision on her claim and her right to appeal the decision.  The only letter in the record that remotely addresses the 1998 denial of service-connected death benefits is a letter sent to the appellant in March 1998 concerning her award of VA pension benefits.  This letter primarily explains the pension benefits the appellant was to receive, including the amount and how that amount was calculated.  On the second page of the letter under the heading "Other Benefits Considered," the letter includes discussion of a claim for accrued benefits that had been deferred, and also cursorily states that "[t]here are no service-connected death benefits."  The March 1998 letter does not inform the appellant that a decision has been made on her cause of death claim or the basis for that decision.  Thus, the Board finds that the March 1998 letter does not constitute notice of the February 1998 denial of entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5104.  As such, the February 1998 rating decision did not become final, and the issue of entitlement to service connection for the cause of the Veteran's death is properly before the Board on appeal.  
  

ORDER

The February 1998 rating decision denying the appellant's claim of entitlement to service connection for the cause of the Veteran's death did not become final, and the Board has jurisdiction over the de novo appeal.  


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  Specifically, she alleges the Veteran's chronic obstructive pulmonary disease (COPD) and adenocarcinoma of the stomach caused or contributed to his death, and that these diseases were service related as the result of exposure to the herbicide Agent Orange.  

VA Outpatient Treatment Records

The appellant submitted outpatient treatment reports from Lexington VA Medical Center from September 1996 through January 1998 that have not been associated with the claims file.  See May 2010 Rating Decision and November 2011 Statement of the Case (listing outpatient reports as evidence considered in adjudicating the claim to reopen).  Because these records concern treatment provided to the Veteran shortly before his death, they may contain relevant evidence concerning the cause of his death, which is at issue in this matter.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these VA treatment records should be associated with the claims file.  

Nexus Opinion

The Board also finds that a VA medical opinion should be obtained to determine whether the Veteran's COPD or adenocarcinoma of the stomach was related to service or to any event of service, including Agent Orange exposure.  

The Veteran served in the Republic of Vietnam in 1968, and thus is presumed to have been exposed to an herbicide agent during such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Although COPD and adenocarcinoma of the stomach are not diseases listed as being presumptively related to herbicide exposure, see 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e), and service connection cannot be established on a presumptive basis, service connection may be established if either disorder had its onset due to herbicide exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, a medical opinion addressing whether the Veteran's COPD and/or adenocarcinoma of the stomach are related to his service, to include Agent Orange exposure, is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and ask her to identify all VA and non-VA health care providers who treated the Veteran for his COPD and/or adenocarcinoma of the stomach. After securing the necessary releases, obtain copies of pertinent records which are not already of record, including (but not limited to) the missing records from the Lexington VA Medical Center from September 6, 1996 through January 12, 1998. 

2.  After completing the above development, forward the claims file (including a copy of this remand) to an appropriate VA physician for a comprehensive review of the record and an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD and/or adenocarcinoma of the stomach is in any way related to the Veteran's period of active military service, to include in-service herbicide exposure, and  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that COPD, adenocarcinoma of the stomach, or any service-connected disability (singly or jointly) caused the Veteran's death; contributed substantially or materially to cause death; or aided or lent assistance to the production of death.  

A complete rationale should be provided for any opinion stated, including citation to specific evidence of record and/or medical authority as appropriate.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


